PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,479,802
Issue Date: November 19, 2019
Application No. 15/507,208
Filing or 371(c) Date: February 27, 2017
Attorney Docket No. 49DX-226845-US 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed, August 20, 2021, to correct the spelling of the name of inventor “Elise Luciennen Paulette Gadouleau” to –Elise Lucienne Gadouleau--.  

The petition is hereby GRANTED.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.182 to correct the spelling of the name of inventor and directing issuance of the requested Certificate of Correction.

Since the address in the present petition differs from the correspondence address of record, a one time courtesy copy of this decision is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision may be directed to the JoAnne Burke at (571) 272-4584.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Joy Lynn Nemirow
	SHEPPARD MULLIN RICHTER & HAMPTON LLP
	379 Lytton Avenue
	Palo Alto, CA  94301